 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     DWAYNE DENEGAL (FATIMA                                Case No. 1:15-cv-01251 DAD JLT PC
12   SHABAZZ),
                                                        [PROPOSED] ORDER GRANTING
13                                           Plaintiff, EXTENSION OF TIME TO FILE A
                                                        REPLY TO THE RESPONSE TO THE
14                  v.                                  MOTION TO DISMISS
15                                                         (Doc. 82)
     R. FARRELL, et al.,
16
                                         Defendants.
17

18

19         Good cause having been shown, Defendants are granted a two-week extension of time, to

20   and including February 4, 2019, within which to file a reply to Plaintiff’s response to Defendants’

21   motion to dismiss for lack of subject matter jurisdiction.

22
     IT IS SO ORDERED.
23

24      Dated:     January 16, 2019                               /s/ Jennifer L. Thurston
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
                                                                  [Proposed] Order (1:15-cv-01251 DAD MJS PC)
